DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to amendments filed on 09/08/2021.  Claims 1 and 10 have been amended.  No claims have been added or cancelled.  Therefore, claims 1-18 are currently pending and have been examined.  

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  In response to the amendments to the claims, the Examiner has maintained a statement for Reasons for Allowance.  Additionally, the Examiner has maintained and updated 35 USC § 101 rejections based the amendments and the current Office policy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-9 (Group I) are drawn to a system for identifying an inappropriate prescriber of prescriptions, the system comprising: a network interface configured for receiving prescription data from a central monitoring facility over a computer network, the prescription data related to from a plurality of pharmacies; a non-volatile computer memory for storing the prescription data; and a computer processor for executing software instructions to: aggregate into a database the prescription data related to the plurality of pharmacies over a time Claims 10-18 (Group II) are drawn to a method for identifying an inappropriate prescriber of prescriptions, the method comprising: receiving a request 

Claims 1-9 (Group I) involve abstract steps, outlined in bold, of a system for identifying an inappropriate prescriber of prescriptions, the system comprising: a network interface configured for receiving prescription data from a central monitoring facility over a computer network, the prescription data related to from a plurality of pharmacies; a non-volatile computer memory for storing the prescription data; and a computer processor for executing software instructions to: aggregate into a database the prescription data related to the plurality of pharmacies over a time period; receive a request to fill a prescription for a controlled medication at a filling pharmacy; subsequent to receiving the request to fill the prescription for the controlled medication and prior to physically dispensing the controlled medication identified in the prescription: select, using the prescription data aggregated in the database, a subset of the plurality of pharmacies issuing a high volume or high share of controlled medications, the subset including the filling pharmacy; analyze patients receiving controlled medication via prescriptions submitted to the filling pharmacy against a set of criteria; for each criterion in the set of criteria: determine a percentile of patients receiving controlled medication from the filling pharmacy who meet the criterion; assign a red flag associated with the criterion to the filling pharmacy responsive to the percentile of the patients receiving controlled medication from the filling pharmacy who meet the criterion being greater than a first threshold percentile; determine a percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion; and remove the red flag associated with the criterion responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion being less than a second threshold percentile; flag the filling pharmacy for follow-up communication responsive to a number of red flags assigned to the filling pharmacy being greater than a threshold number; and flag the prescriber of the prescription of the controlled medication including a request for suspension of dispensing privileges of the prescriber of the prescription to prevent the prescriber from prescribing the controlled medication responsive to the number of red flags assigned to the filling pharmacy being greater than the threshold number; generate a report including the flagged filling pharmacy and the flagged prescriber of the prescription of the controlled medication; communicate to the central monitoring facility the report including the flagged filling pharmacy and the number of red flags associated with the filling pharmacy; automatically suspend the dispensing privileges of the prescriber of the controlled medication in response to the report; and aggregate the number of red flags associated with the filling pharmacy with the prescription data stored in the central monitoring facility, the aggregated prescription data accessible by other pharmacies in addition to the filling pharmacy.  Claims 10-18 (Group II) involve abstract steps, outlined in bold, of a method for identifying an inappropriate prescriber of prescriptions, the method comprising: aggregating into a database the prescription data related to the plurality of pharmacies over a time period; receiving a request to fill a prescription for a controlled medication at a filling pharmacy; subsequent to receiving the request to fill the prescription for the controlled medication and prior to physically dispensing the controlled medication identified in the prescription: selecting, using prescription data received from a central monitoring facility, the prescription data related to a plurality of pharmacies aggregated in the database and stored in a computer memory, a subset of the plurality of pharmacies issuing a high volume or high share of controlled medications, the subset including the filling pharmacy; analyzing patients receiving controlled medication via prescriptions submitted to the filling pharmacy against a set of criteria; for each criterion in the set of criteria: determine a percentile of patients receiving controlled medication from the filling pharmacy who meet the criterion; assign a red flag associated with the criterion to the filling pharmacy responsive to the percentile of the patients receiving controlled medication from the filling pharmacy who meet the criterion being greater than a first threshold percentile; determine a percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion; remove the red flag associated with the criterion responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion being less than a second threshold percentile; flag the filling pharmacy for follow-up communication responsive to a number of red flags assigned to the filling pharmacy being greater than a threshold number; and flag the prescriber of the prescription of the controlled medication including a request for suspension of dispensing privileges of the prescriber of the prescription to prevent the prescriber from prescribing the controlled medication responsive to the number of red flags assigned to the filling pharmacy being greater than the threshold number; generate a report including the flagged filling pharmacy and the flagged prescriber of the prescription of the controlled medication; communicate to the central monitoring facility the report including the flagged filling pharmacy and the number of red flags associated with the filling pharmacy; automatically suspend the dispensing privileges of the prescriber of the controlled medication in response to the report; and aggregate the number of red flags associated with the filling pharmacy with the prescription data stored in the central monitoring facility, the aggregated prescription data accessible by other pharmacies in addition to the filling pharmacy.  These steps can be characterized, under the broadest reasonable interpretation, as directed to the abstract idea of suspending dispensing privileges of a controlled medication prescriber based on the a determination that the number of red flags for patients receiving controlled medication prescriptions from the prescriber at a filling pharmacy is greater than a threshold, which is covered under the categories of certain methods of organizing human activity (i.e. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves suspending prescriber dispensing privileges based on rules and mental processes (i.e., concepts performed in the human mind, including an observation, evaluation, judgement, opinion) because it involves making a determination red flags are greater than a threshold.  Accordingly, the claims recite and are directed to an abstract idea as outlined in the 2019 PEG.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements in the claims, other than those elements involved in the abstract idea, outlined in italics, for Claims 1-9 (Group I) involve a system for identifying an inappropriate prescriber of prescriptions, the system comprising: a network interface configured for receiving prescription data from a central monitoring facility over a computer network, the prescription data related to from a plurality of pharmacies; a non-volatile computer memory for storing the prescription data; and a computer processor for executing software instructions to: aggregating into a database the prescription data related to the plurality of pharmacies over a time period; receive a request to fill a prescription for a controlled medication at a filling pharmacy; subsequent to receiving the request to fill the prescription for the controlled medication and prior to physically dispensing the controlled medication identified in the prescription: select, using the prescription data, a subset of the plurality of pharmacies issuing a high volume or high share of controlled medications, the subset including the filling pharmacy; analyze patients receiving controlled medication via prescriptions submitted to the filling pharmacy against a set of criteria; for each criterion in the set of criteria: determine a percentile of patients receiving controlled medication from the filling pharmacy who meet the criterion; assign a red flag associated with the criterion to the filling pharmacy responsive to the percentile of the patients receiving controlled medication from the filling pharmacy who meet the criterion being greater than a first threshold percentile; determine a percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion; and remove the red flag associated with the criterion responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion being less than a second threshold percentile; flag the filling pharmacy for follow-up communication responsive to a number of red flags assigned to the filling pharmacy being greater than a threshold number; and flag the prescriber of the prescription of the controlled medication including a request for suspension of dispensing privileges of the prescriber of the prescription to prevent the prescriber from prescribing the controlled medication responsive to the number of red flags assigned to the filling pharmacy being greater than the threshold number; generate a report including the flagged filling pharmacy and the flagged prescriber of the prescription of the controlled medication; communicate to the central monitoring facility the report including the flagged filling pharmacy and the number of red flags associated with the filling pharmacy; automatically suspend the dispensing privileges of the prescriber of the controlled medication in response to the report; and aggregate the number of red flags associated with the filling pharmacy with the prescription data stored in the central monitoring facility, the aggregated prescription data accessible by other pharmacies in addition to the filling pharmacy, and for Claims 10-18 (Group II) involve a method for identifying an inappropriate prescriber of prescriptions, the method comprising: aggregating into a database the prescription data related to the plurality of pharmacies over a time period; receiving a request to fill a prescription for a controlled medication at a filling pharmacy; subsequent to receiving the request to fill the prescription for the controlled medication and prior to physically dispensing the controlled medication identified in the prescription: selecting, using prescription data received from a central monitoring facility, the prescription data related to a plurality of pharmacies and stored in a computer memory, a subset of the plurality of pharmacies issuing a high volume or high share of controlled medications, the subset including the filling pharmacy; analyzing patients receiving controlled medication via prescriptions submitted to the filling pharmacy against a set of criteria; for each criterion in the set of criteria: determine a percentile of patients receiving controlled medication from the filling pharmacy who meet the criterion; assign a red flag associated with the criterion to the filling pharmacy responsive to the percentile of the patients receiving controlled medication from the filling pharmacy who meet the criterion being greater than a first threshold percentile; determine a percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion; remove the red flag associated with the criterion responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion being less than a second threshold percentile; flag the filling pharmacy for follow-up communication responsive to a number of red flags assigned to the filling pharmacy being greater than a threshold number; and flag the prescriber of the prescription of the controlled medication including a request for suspension of dispensing privileges of the prescriber of the prescription to prevent the prescriber from prescribing the controlled medication responsive to the number of red flags assigned to the filling pharmacy being greater than the threshold number; generate a report including the flagged filling pharmacy and the flagged prescriber of the prescription of the controlled medication; communicate to the central monitoring facility the report including the flagged filling pharmacy and the number of red flags associated with the filling pharmacy; automatically suspend the dispensing privileges of the prescriber of the controlled medication in response to the report; and aggregate the number of red flags associated with the filling pharmacy with the prescription data stored in the central monitoring facility, the aggregated prescription data accessible by other pharmacies in addition to the filling pharmacy, amount to no more than the recitation of:

adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely implements a determination of suspension of prescriber dispensing privileges on a general purpose computer;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the steps more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. 
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the particular analysis to the dispensing of controlled substances;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer system that includes a network interface, computer network, computer memory, computer processor, and central facility;
Limiting the abstract idea data to prescription data, because limiting application of the abstract idea to prescription data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of  insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to prescriptions for controlled substances; 
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely communicates reports and aggregates data at a central facility.
Well-understood, routine, conventional activities previously known to the industry: 
The specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following paragraphs of the specification disclose that the additional elements (i.e. a network interface, computer network, computer memory, computer processor, and central facility) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (receiving prescription, selecting prescription data, analyzing patients, determining percentile receiving controlled substance, assigning red flag, determining percentile receiving non-controlled substance, remove red flag, flag filling pharmacy, flag prescriber, generate report, communicate report, suspend privileges, aggregate red flags) that are abstract activities in the pertinent industry (i.e. controlled substance prescription data processing):

[0009] The pharmacy locations 200-1, 200-2, and 200-3 may be each equipped with a
computing device (which may include a processor, memory, and other components
necessary to carry out the disclosure) to submit data related to the prescription of certain
classes of medicines ( e.g., opioids) to the server 100. The server 100 may then analyze
the received prescription information and identify potentially inappropriate prescriptions,
prescribers, and/or pharmacy locations. The server 100 may be used to detect
inappropriate prescription in real time. More particularly, the locations 200 may submit
prescription information while an associated prescription is being filled and/or at the time
the patient (or doctor) requests the prescription be filled. As such, the server 100 may
make a determination on the prescriptions before the corresponding medication is
physically dispensed to the patient by the pharmacy. In some embodiments, the
prescription data 126 is collected and repeatedly analyzed to detect suspicious behavior.
When behavior is detected, the abusive/inappropriate prescriber and/or location 200 may
be suspended and/or flagged for manual follow up or review.

[0010] The server 100 may be any of a variety of types of computing devices. For
example, without limitation, the server 100 may be a server, a desktop computer, a cloud computing system, or the like. As depicted, the server 100 and the locations 200-1, 200-
2, and 200-3 exchange signals related to prescriptions (and other data) through a network
300.

[0011] In various examples, the network 300 may be a may be a single network
possibly limited to or extending within a defined area, or other relatively limited area, a
combination of connected networks possibly extending a considerable distance, and/or
may include the Internet. Thus, the network 300 may be based on any of a variety (or
combination) of communications technologies by which signals may be exchanged,

conductive cabling and wireless technologies employing radio frequency, near-field
communication, infrared, or other forms of wireless transmission.

[0012] In various embodiments, the server 100 incorporates one or more of a
processor component 110, storage 120, a database 130, and an interface 140 to couple the
server 100 to the network 300. The storage 120 stores one or more instructions 122, rules
124, prescription data 126, and inappropriate prescribers/prescription data 128. The
prescription data 126 may include aggregated prescription data 126 from multiple
locations 200, possibly spanning multiple months, years, and may be stored in the
memory 120, database 130, or any other storage device or system. During operation, the
prescription data 126 may be transferred between the database 130 and storage 120 in
order to facilitate identifying the inappropriate prescriber/prescription 128. Furthermore,
although not depicted in FIG. 1, the database 130 may itself be stored in storage 120.

[0014] In various embodiments, the processor component 110 includes any of a wide
variety of commercially available processors. Further, one or more of these processor
components may include multiple processors, a multi-threaded processor, a multi-core
processor (whether the multiple cores coexist on the same or separate dies), and/or a
multi-processor architecture of some other variety by which multiple physically separate
processors are in some way linked.

[0015] In various embodiments, the storage 120 is based on any of a wide variety of
information storage technologies, including volatile technologies requiring the
uninterrupted provision of electric power and/or non-volatile technologies entailing the
use of machine-readable storage media that may or may not be removable. Thus, each of
these storages may include any of a wide variety of types ( or combination of types) of
storage device, including without limitation, read-only memory (ROM), random-access
memory (RAM), dynamic RAM (DRAM), Double-Data-Rate DRAM (DDR-DRAM),
synchronous DRAM (SDRAM), static RAM (SRAM), programmable ROM (PROM),
erasable programmable ROM (EPROM), electrically erasable programmable ROM
(EEPROM), flash memory, polymer memory (e.g., ferroelectric polymer memory),
ovonic memory, phase change or ferroelectric memory, silicon-oxide-nitride-oxidesilicon
(SONOS) memory, magnetic or optical cards, one or more individual
ferromagnetic disk drives, or a plurality of storage devices organized into one or more
arrays (e.g., multiple ferromagnetic disk drives organized into a Redundant Array of
Independent Disks array, or RAID array). It should be noted that although each of these
storage devices is depicted as a single block, one or more of these may include multiple
storage devices that may be based on differing storage technologies. Thus, for example,
one or more of each of these depicted storages may represent a combination of an optical
drive or flash memory card reader by which programs and/or data may be stored and
conveyed on some form of machine-readable storage media, a ferromagnetic disk drive to
store programs and/or data locally for a relatively extended period, and one or more
volatile solid state memory devices enabling relatively quick access to programs and/or
data (e.g., SRAM or DRAM). It should also be noted that each of these storages may be
made up of multiple storage components based on identical storage technology, but
which may be maintained separately as a result of specialization in use ( e.g., some
DRAM devices employed as a main storage while other DRAM devices employed as a
distinct frame buffer of a graphics controller).

[0016] In various embodiments, each of the interfaces 140 may employ any of a wide

devices as has been described. Each of these interfaces may include circuitry providing
at least some of the requisite functionality to enable such coupling. However, each of
these interfaces may also be at least partially implemented with sequences of instructions
executed by corresponding ones of the processor components (e.g., to implement a
protocol stack or other features). Where electrically and/or optically conductive cabling
is employed, these interfaces may employ signaling and/or protocols conforming to any
of a variety of industry standards, including without limitation, RS-232C, RS-422, USB,
Ethernet (IEEE-802.3) or IEEE-1394. Where the use of wireless signal transmission is
entailed, these interfaces may employ signaling and/or protocols conforming to any of a
variety of industry standards.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention continuously calculates whether a number of red flags for a pharmacy is greater than a threshold number;
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives prescription data, and transmits report data to a central monitoring facility over a network, for example the Internet;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites aggregating the prescription data related to the plurality of pharmacies over a time period into a database, reporting flagged filling pharmacies and prescribers and aggregating a record of red flags associated with each;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing and aggregating prescription data and red flag pharmacy data;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified abstract idea.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or 

Furthermore, dependent claims 2-9 and 11-18 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract activities such as selecting a pharmacy based on rank, using particular criteria, not assigning red flag based on percentile of patients being below a level, assigning pharmacy to particular tier, etc., which fail to remedy the deficiencies of the independent claim, and are therefore rejected for at least the same rationale as applied to the independent claim, and incorporated herein.  Accordingly, claims 1-18 are ineligible.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a method and system for identifying an inappropriate prescriber of prescriptions comprising: aggregating into a database the prescription data related to the plurality of pharmacies over a time period; receiving a request to fill a prescription for a controlled medication at a filling pharmacy; prior to physically dispensing the controlled medication identified in the prescription: selecting, using prescription data aggregated in the database, the prescription data related to a plurality of pharmacies, a subset of the plurality of .

The closest prior art found during extensive searching was Whiddon, et al. (US 2011/0288886 A1) which discloses red flagging prescribing events for narcotics for pharmacies, doctors, and patients by using a rate of change of dispensing of narcotics to determine potential narcotics abuse, providing an alert to an investigative service or audit department which may deny coverage (figures not have been motivated to include these missing elements in an embodiments in the Whiddon disclosure because it is not an obvious variation of Whiddon to suspend dispensing privileges of a prescriber of controlled medications responsive to a number of red flags assigned to a filling pharmacy being greater than a threshold number.  Therefore, these features are not obvious because none of the prior art teaches or suggests a method and system for identifying an inappropriate prescriber of prescriptions comprising: aggregating into a database the prescription data related to the plurality of pharmacies over a time period; receiving a request to fill a prescription for a controlled medication at a filling pharmacy; prior to physically dispensing the controlled medication identified in the prescription: selecting, using prescription data, the prescription data related to a plurality of pharmacies, a subset of the plurality of pharmacies issuing a high volume or high share of controlled medications, the subset including the filling pharmacy; analyzing patients receiving controlled medication via prescriptions submitted to the filling pharmacy against a set of criteria; for each criterion in the set of criteria: determine a percentile of patients receiving controlled medication from the filling pharmacy who meet the criterion; assign a red flag associated with the criterion to the filling pharmacy responsive to the percentile of the patients receiving controlled medication from the filling pharmacy who meet the criterion being greater than a first threshold percentile; determine a percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion; remove the red flag associated with the criterion responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion being less than a second threshold percentile; flag the filling pharmacy for follow-up communication responsive to a number of red flags assigned to the filling pharmacy being greater than a threshold number; and flag the prescriber of the prescription of the controlled medication including a request for suspension of dispensing privileges of the prescriber of the prescription to prevent the prescriber from prescribing the controlled medication responsive to the number of red flags assigned to the filling pharmacy being greater than the threshold number; generate a report including the flagged 

These claims would be allowable if rewritten to overcome the 35 USC § 101 recited above. 

Response to Arguments
Applicant's arguments with respect to the 35 USC § 101 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
Applicant’s limitations are not directed to a judicial exception because “the steps following this claim element cannot practically be performed in the human mind ‘subsequent to receiving the request to fill the prescription for the controlled medication and prior to physically dispensing the controlled medication identified in the prescription ...’”
The Applicant’s limitations have integrated the exception into a practical application by “[a]pplying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception”.
The Office has not properly considered all of the claimed limitations “in its identification of which elements are ‘directed to’ the alleged abstract idea.”
The Applicant’s limitations are subject matter eligible because “claim 1 recites elements that are not well-understood, routine, and conventional”.
The Applicant’s limitations are significantly more because “[r]emoving a red flag, as claimed, may beneficially reduce false positives for flagging abusive prescribing of controlled substances.”

In response to Applicant’s argument, the limitations are not directed to a judicial exception because “the steps following this claim element cannot practically be performed in the human mind ‘subsequent to receiving the request to fill the prescription for the controlled medication and prior to physically dispensing the controlled medication identified in the prescription ...’”, the Examiner respectfully disagrees.  The Examiner is not characterizing all steps following “subsequent to receiving the request to fill the prescription for the controlled medication and prior to physically dispensing the controlled medication identified in the prescription” as being able to be performed in the human mind.  While many of the steps involve tasks that could be performed in the human mind or with a pen and paper, many of the steps could also be interpreted as certain methods of organizing human activity (by following rules).  Therefore, the limitations are directed to a judicial exception because not all the steps following “subsequent to receiving the request to fill the prescription for the controlled medication and prior to physically dispensing the controlled medication identified in the prescription” are construed as being performed in the human mind.

In response to Applicant’s argument, the limitations have integrated the exception into a practical application by “[a]pplying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception”, the Examiner respectfully disagrees.  The instant limitations involve flagging prescribers who are determined, based on threshold percentiles, to be over-prescribing controlled substances and suspending their dispensing privileges. The steps of the invention considered individually and as a whole are an abstract idea which is covered under the categories of certain methods of organizing human activity (i.e. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business mental processes (i.e., concepts performed in the human mind, including an observation, evaluation, judgement, opinion) because they involve making a determination red flags are greater than a threshold, for example.  The additional elements of the claim merely involve conventional computer components (network interface, non-volatile computer memory, computer processor, database).  “[W]holly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.’” See Alice, 573 U.S. at 223-24 (quoting Mayo, 566 U.S. at 77).

In response to Applicant’s argument, the Office has not properly considered all of the claimed limitations “in its identification of which elements are ‘directed to’ the alleged abstract idea”, the Examiner respectfully disagrees.  In the July 2015 Update on Subject Matter Eligibility, the USPTO discloses in Part IV, Requirements of a Prima Facie Case, "For subject matter eligibility, the examiner's burden is met by clearly articulating the reason(s) why the claimed invention is not eligible, for example by providing a reasoned rationale that identifies the judicial exception recited in the claim and why it is considered an exception, and that identifies the additional elements in the claim (if any) and explains why they do not amount to significantly more than the exception. This rationale may rely, where appropriate, on the knowledge generally available to those in the art, on the case law precedent, on applicant's own disclosure, or on evidence…Once the examiner has satisfied her initial burden, the burden then shifts to the applicant. The courts consider the determination of whether a claim is eligible (which involves identifying whether an exception such as an abstract idea is being claimed) to be a question of law. Accordingly, courts do not rely on evidence that a claimed concept is a judicial exception, and in most cases resolve the ultimate legal conclusion on eligibility without making any factual findings". In the above rejection the Examiner has clearly articulated the reasons why the claimed invention is not eligible, provided a reasoned rationale that identifies the judicial exception recited in the claim and why it is considered an Credit Acceptance Corp v. Westlake Services, Fed. Cir. 2017). Therefore, the Office has met the burden of establishing a prima facie case of patent ineligibility under 101 and has not made an error in 101 analysis.

Additionally, in the landmark Supreme Court ruling, the representative claim in Alice reads: 
A method of exchanging obligations as between parties, each party holding a credit record and a debit record with an exchange institution, the credit records and debit records for exchange of predetermined obligations, the method comprising the steps of:
(a) creating a shadow credit record and a shadow debit record for each stakeholder party to be held independently by a supervisory institution from the exchange institutions;
(b) obtaining from each exchange institution a start‐of‐day balance for each shadow credit record and shadow debit record;
(c) for every transaction resulting in an exchange obligation, the supervisory institution adjusting each respective party’s shadow credit record or shadow debit record, allowing only these transactions that do not result in the value of the shadow debit record being less than the value of the shadow credit record at any time, each said adjustment taking place in chronological order, and
(d) at the end‐of‐day, the supervisory institution instructing on[e] of the exchange institutions to exchange credits or debits to the credit record and debit record of the respective parties in accordance with the adjustments of the said permitted transactions, the credits and debits being irrevocable, time invariant obligations placed on the exchange institutions.

The Supreme Court determined these claims to be directed to the abstract idea of “mitigating settlement risk”. The representative claim does not explicitly state “mitigating”, “settlement”, or “risk” or any roots of these words, and the abstract idea does not encompass every single limitation in the representative claim, yet the Court nevertheless considers the stated abstract idea to cover the 

Furthermore, in another ruling from the Federal Circuit, the representative claim in Electric Power Group reads: 
A method of detecting events on an interconnected electric power grid in real time over a wide area and automatically analyzing the events on the interconnected electric power grid, the method comprising: 
receiving a plurality of data streams, each of the data streams comprising sub-second, time stamped synchronized phasor measurements wherein the measurements in each stream are collected in real time at geographically distinct points over the wide area of the interconnected electric power grid, the wide area comprising at least two elements from among control areas, transmission companies, utilities, regional reliability coordinators, and reliability jurisdictions; 
receiving data from other power system data sources, the other power system data sources comprising at least one of transmission maps, power plant locations, EMS/SCADA systems;
receiving data from a plurality of non-grid data sources; 
detecting and analyzing events in real-time from the plurality of data streams from the wide area based on at least one of limits, sensitivities and rates of change for one or more measurements from the data streams and dynamic stability metrics derived from analysis of the measurements from the data streams including at least one of frequency instability, voltages, power flows, phase angles, damping, and oscillation modes, derived from the phasor measurements and the other power system data sources in which the metrics are indicative of events, grid stress, and/or grid instability, over the wide area; 
displaying the event analysis results and diagnoses of events and associated ones of the metrics from different categories of data and the derived metrics in visuals, tables, charts, or combinations thereof, the data comprising at least one of monitoring data, tracking data, historical data, prediction data, and summary data; 
displaying concurrent visualization of measurements from the data streams and the dynamic stability metrics directed to the wide area of the interconnected electric power grid;
accumulating and updating the measurements from the data streams and the dynamic stability metrics, grid data, and non-grid data in real time as to wide area and local area portions of the interconnected electric power grid; and 
deriving a composite indicator of reliability that is an indicator of power grid vulnerability and is derived from a combination of one or more real time measurements or computations of measurements from the data streams and the dynamic stability metrics covering the wide area as well as non-power grid data received from the non-grid data source.

The Federal Circuit determined these claims to be directed to the abstract idea of “collecting information, analyzing it, and displaying certain results of the collection and analysis”. The representative claim does not explicitly state many of the words specified in the abstract idea identified by the Court, and the abstract idea does not encompass every single limitation in the 

In response to Applicant’s argument, the limitations are subject matter eligible because “claim 1 recites elements that are not well-understood, routine, and conventional”, the Examiner respectfully disagrees.  The instant claims involve the abstract idea of suspending dispensing privileges for prescribers who are determined to be over-prescribing controlled substances.  This over-prescribing behavior is determined by flagging pharmacy data which indicates patients receiving controlled medication is greater than a first threshold percentile.  This determination also includes removing flags from pharmacy data that is determined to be less than a second threshold percentile.  Flagging prescribers for over-prescribing controlled substances such as narcotics, oxycodone, etc., is a well-understood, routine, conventional practice in the prescription dispensing arena as evidenced by the cited prior art in this Office action.  Furthermore, the instant application is merely using conventional computer components (network interface, non-volatile computer memory, computer processor, database) to make its determinations.  If a claim’s only ‘inventive concept’ is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea. See, e.g., Berkheimer, 881 F.3d at 1370 (holding claims lacked an inventive concept because they “amount to no more than performing the abstract idea of parsing and comparing data with conventional computer components”); Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1262 (Fed. Cir. 2016) (holding a claim lacked an inventive concept because it “simply recites the use of generic features ... as well as routine functions ... to implement the underlying idea”); cf. Ariosa, 788 F.3d BSG Tech v. Buyseasons (Fed. Cir. 2017-1980).

In response to Applicant’s argument, the limitations are significantly more because “[r]emoving a red flag, as claimed, may beneficially reduce false positives for flagging abusive prescribing of controlled substances”, the Examiner respectfully disagrees.  The instant specification discusses “the red flag may be deemed to be justified or explained if similar patients do not meet the criteria for non-controlled substances. For example, a red flag may be initially assigned if a large number or percentage of patients pay in cash for controlled medication; if, however, a similar number or percentage of patients pay in cash for non-controlled medications at the same pharmacy, region, time of day, etc., then the red flag is not assigned because the behavior is common to the pharmacy or region and not necessarily different or distinct for controlled substances.”  See specification ¶ 0037.  The specification considers not assigning the red flag because patients receiving non-controlled substances pay similarly to patients receiving controlled substances.  However, the as-filed disclosure does not consider the removal of red flags to reduce false positives.  Even if the removal of red flags was a benefit because it reduced false positives, which the Examiner is not conceding, it is not an advantage that inventor contemplated.  Therefore, it does not rise to a concept that allows these instant limitations to rise to the level of “significantly more”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Wang, et al. (US 2015/0235334 A1) which discloses flagging providers for prescribing large amounts of a highly addictive drug such as oxycodone.

King, et al. (WO 98/50840) which discloses a State Board can revoke a pharmacist's privileges to handle controlled substances or in situations where abuse of these privileges is proven.

“THE PRESCRIBERS Medicare Drug Program Fails to Monitor Prescribers, Putting Seniors and Disabled at Risk”, Weber, et al., ProPublica, May 11, 2013 which discusses discovering prescribers who abuse prescribing controlled substances, how insurance plans are supposed to query doctors who prescribe high levels of narcotics to individual patients, and problems with excluding prescribers from Medicare for improperly prescribing controlled substances.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626